 536DECISIONSOF NATIONALLABOR RELATIONS BOARDplaces where notices to the employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Fourth Region, in writing, within 20days from the date of this Decision, what steps the Respondent has taken to complyherewith .44 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with economicloss inthe event theyselect International Ladies' Garment Workers' Union, AFL-CIO, or any otherlabor organization, as their bargaining representative, in violation of Section8(a) (1) of the Act.WE WILL NOT interfere with the formation of, or contribute assistance to,Jomax Employees Association, or any other labor organization of ouremployees.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, toform, join, or assist International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing,to engagein concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such rights may be affected byan agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as amended.WE WILL NOT recognize Jomax Employees Association, or any successorthereof, as the exclusive representative of our employees for the purpose ofdealing withus concerninggrievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless and until suchlabor organization shall have been certified by the Board as the exclusiverepresentative of such employees.All our employeesare freeto become,remain,or refrain from becoming orremainingmembers of International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization.JOMAx APPAREL COMPANY,Employer.JOMAx GARMENT CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning this notice or com-pliance with its provisions.Earle Industries,Inc.andInternationalLadies' Garment Work-ers'Union, AFL-CIO.Case No. 26-CA-1550. 1llarch, 31, 1964DECISION AND ORDEROn January 21, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-146 NLRB No. 71. EARLE INDUSTRIES, INC.537ent had engaged in and was engaging in certain unfair labor prac-tices within the meaning of the Act, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'The Board adopts as its Order the Recommended Order of the TrialExaminer.i The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent, its officers, agents, successors, and assigns, shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on June 3, 1963, by International Ladies' Garment Workers'Union, AFL-CIO, herein called the Union, a complaint was issued on August9, 1963, alleging that Respondent Earle Industries, Inc., had interfered with, re-strained, and coerced its employees in the exercise of their organizational rights, inviolation of Section 8(a)(1) of the National Labor Relations Act.Respondentfiled an answer, denying the supervisory status of four of the individuals chargedwith coercive conduct, and denying that it hadengaged inany of the unfair laborpractices alleged.A hearing was held before Trial Examiner Fannie M. Boyls onOctober 8,and 9, 1963, at Memphis, Tennessee.At the conclusion of the first dayof the hearing, after all parties had rested and the General Counsel in his oral argu-ment had contended that the failure of Respondent to callas witnessesthe fourindividuals whose supervisory status was in dispute should be construed as an indi-cation that those persons, if called, would give testimony unfavorable to Respond-ent's contentions, Respondent moved to reopen the record in order to adduce thetestimony of these four persons.This motion was granted and their testimony wasreceived on the following day.At the conclusion of the reopened hearing, theGeneral Counsel gave an extension of his oral argument and Respondent made aresponse.Thereafter, Respondent filed a brief, which I have carefully considered.Upon the entire record in this proceeding, and from my observation of the wit-nesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Arkansas corporation maintaining its plant and principal placeof business at Earle, Arkansas, where it is engaged in the manufacture of plasticbags and notion items.During the 12-month period preceding the issuance of thecomplaint, Respondent, in the course and conduct of its business, purchased andreceiveddirectly from points outside Arkansas materials and supplies valued in.excess of $50,000, and during the same period manufactured, sold, and shippeddirectly to points outside Arkansas finished products from its Earle, Arkansas, plant,valued in excess of $50,000.Respondent concedes, and I find, that it is engaged in, 538DECISIONS OF NATIONAL LABOR' RELATIONS BOARDcommerce within the meaning of Section 2(6) and(7) of the Act. Ialso find thatitwill effectuate the policies of theAct forthe Board to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRespondent concedes,and I find, that the International Ladies' Garment Workers'Union, AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and issuesIn the latter part of May 1963, the Union commenced organizing Respondent'semployees and notified Respondent of the names of employees on its organizationalcommittee.The complaintallegesthat on various dates between May 24 and June28, 1963, when a representation election was scheduled, Respondent engaged inconduct designed to coerce its employees in their organizational rights and defeattheUnion at the polls. Some of this alleged conduct-acquiescence in and en-couragement of the attempted ejection by employees of a union advocate from theplant and the taking of pictures and measurements of plant equipment for the pur-pose of creating the impression that Respondent was about to close its plant-ischarged to top management representatives, President Charles Whitman and FactorySuperintendent Otto Pascal.Most of the alleged coercive acts, however-unlawfulinterrogation, the forcing of employees to wear "Vote No" signs, threats of plantclosure, loss of benefits, -and other reprisals-are charged to persons whose super-visory status is in dispute, namely, Richard Gibson, Kenneth Carlton, GlendaMcCain, and Robert Bledsoe.A principal issue involved is whether the latter per-sons are supervisors within the meaning of the Act, so that the misconduct charged tothem, if proven, would render Respondent responsible.A further issue as to much ofthe alleged coercive conduct is whether it in fact occurred.Since a large part of the coercive conduct charged to the alleged supervisors oc-curred prior to or in connection with that charged to top management representatives,there is first set forth below the evidence relating to their supervisory status.B. The personnel whose supervisory status is contestedAbout November 1961, after the city of Earle, Arkansas, had voted a bond issueto construct a building in which Respondent could operate its business of manufac-turing plastic garment bags and other closet accessories and notions, Respondentobtained a 20-year lease on the property and started a pilot operation at another loca-tionin Earle to train personnel for the' business.CharlesWhitman, Respondent'spresident and principal stockholder, who also operated a business in New York, sentdown Otto Pascal to train personnel in the temporary quarters and to act as superin-tendent of the new plant.In the early part of 1962, when production operations started, other managementrepresentatives were also brought down from New York. President Whitman didmost of the purchasing for Respondent and commuted between his businesses inEarle and New York. In his absence the business was run byhis son-in-law,DonFeltsenthal, who was the "trouble shooter" over the entire plant, by Albert Chassen,assistantto the president, who assisted Whitman in purchasing and had general super-vision over what was known as the "front end" of the plant, and by Plant Superin-tendent Pascal who had general supervision over what was known as the "back end"of the plant.' It is Respondent's contention that these three management representa-tives are the only persons properly regarded as supervisors over its approximately 150employees.In the "back end," under Pascal, are the sewing department, the quilting depart-ment, the cutting department, the zipper department, the electronics room, and partof the shipping department.The alleged supervisors under Pascal's general super-vision who are named in the complaint consist of Glenda McCain over the sewingdepartment, Robert Bledsoe over the quilting department, and Kenneth Carlton overthe cutting department. In the "front end," under Chassen, are the packaging andexamining department, the wire frame department, and the shipping department.Richard Gibson over the wire frame department is the only alleged supervisor underChassen who is named in the complaint.IAnother person, Anthony Bannanno, was in charge of automatic sewing and of build-ing maintenance, and in Pascal's absence, lays out work for the sewing department. EARLE INDUSTRIES, INC.539Richard Gibson has about 15 employees under him in the wire frame depart-ment.Chassen lays out the work for Gibson each day, telling Gibson how manyframes are to be cut and how many bundles of wire are to be used.Gibson thendistributes the work to the employees under him at the various machines and, ifnecessary, instructs them how to do their work. If a frame breaks, he instructsthe welderas tothe proper place for welding it.He also corrects the, work ofthe employees and changes them from one machine to another when it is nec-essary to get out the required production.Upon one occasion he even directedone of the employees under him to help out in the shipping room and on anotheroccasion assigned the same employee the job of digging a ditch.Chassen,' uponhiring employee Turner, introduced him to Gibson and told Turner that Gibsonwould be in charge.Gibson referred to himself as a foreman or a supervisor andthe employees considered him as their supervisor?He held himself out to them,moreover, as having authority to discipline them and responsibly direct theirwork.Thus, Gibson remarked to one of the employees under him that if anotheremployee, Daniels, did not improve his production, Gibson "would have to let himgo."On an earlier occasion when employee Daniels had mashed his finger whileworking, Gibson took him to a doctor, then, when learning that Daniels was tobe laid off because of his injury, interceded in his behalf and caused Daniels to beassigned to a machine at which he could work with one hand. On the otherhand, Gibson recommended three employees for raises which they did not receive.Gibson makes about 20 cents an hour more than most of the employees underhim but only 10 cents an hour more than the highest paid. In addition to theduties described above, Gibson is the sole person to operate a special ferrule machineand turns out all the ferrules Respondent needs.This work occupies over 50percent of Gibson's time, sometimes as high as 70 percent.Gibson also deliversbuggies of cardboard and materials to employees on the conveyers and the punchpress.He, as well as all the other personnel whose supervisory status is in dispute.punches a timeclock.3Glenda McCain succeeded to the position of forelady over the sewing depart-ment on May 17, 1963, when Pauline Prater, the regular forelady, became ill.She has between 30 and 50 machine operators under her. Plant SuperintendentPascal lays out the work for her department each day and has general supervisionover the department.McCain, with the assistance of bundle girls, distributes thework to the operators.She assists in instructing the new employees how to operatetheirmachines and is responsible for seeing that the work moves and gets done.She helps the operators with their sewing problems, checks the quality of theirwork, corrects their mistakes, reprimands them, and pushes production in orderto get out the work expected of her department. She distributes rejects to theemployees responsible for them and decides whether the job is repairable, some-times consulting with Pascal. If any employee produces too many rejects, shereports this fact to Pascal. In accordance with Pascal's request, McCain reportsto him any operators whose work she considers unsatisfactory and Pascal, in con-nection with deciding whether to discharge an employee, consults with her aboutthe employee's attitude and willingness to learn. If an employee desires time off,McCain transmits the request to Pascal and Pascal, in deciding whether to grant therequest, asksMcCain whether she thinks it is necessary for the employee to beoff.When machines are not working properly, McCain fixes them if the adjust-ments are minor but calls the mechanic for major problems. She moves the em-ployees from one machine to another while repairs on machines are being made, orat an employee's request. She collects the employees' production tickets at theend of each day and records their production in a book which she keeps for thatpurpose.Although she may make a sample perhaps two or three times a month,she doesno sewingfor production.McCain is paid on an hourly basis and her2 Gibson testified that at the time he gave an affidavit to a Board agent investigatingthe charge in this case, he believed he had authority to discipline employees and send themto the office, but that Chassen, upon being informed of the statement, told Gibson that bedid not have such authority. I credit this part of.Gibson's testimony but I do not credithis further testimony that Chassen had also told him the same thing before Gibson gavethe affidavit.3The above findings are based upon the credited testimony of J. L Reeves, DavidTurner, Gibson. and Chassen.Gibson and Chassen, in their testimony, sought' obviouslyto play down the importance of Gibson's role but did not deny the specific testimony ofReeves and Turner relatingto Gibson'sduties andresponsibilities. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDbase rate is higher than that of the operators under her but the operators are paidon a production basis and a few of them make more than she does?Kenneth Carlton, who calls himself "foreman" of the cutting department, worksunder the general supervision of Plant Superintendent Pascal.He has about sevenemployees under him.On instructions from Pascal as to the number of bagsneeded, Carlton lays out the work of the cutting department.From a book settingforth the specifications, he divides the work among the operators of the variouscutting machines, telling each the measurements and how to cut the orders.Hesees that the cutters pick up the right materials and moves these employees fromone machine to another in order to get out the different types of orders. It is hisresponsibility to synchronize the work to see that all the pieces come out togetherand that the orders are filled promptly.He spot checks the work of the cuttersand reprimands them orally when he feels it is necessary.Although he may notdirectly discharge an employee, he has effectively recommended the discharge ofthree employees under him.He has also laid off employees on three occasionsafter consultingwith Pascal and obtaining the latter's concurrence.On thoseoccasions Pascal accepted Carlton's recommendations and made no independentinvestigation regarding .thematter.Carlton has also recommended raises foremployees in his department and they subsequently received the raises undercircumstances which caused Carlton as well as employees under him to believe thatthe increases were a result of his recommendations .5About August 5, 1963, whenCarlton was interviewed by a Board agent, he was spending about 90 percent ofhis time supervising employees under him, but for several weeks prior to the hearing,due to the absence of several of his cutters, he was devoting about 8 hours a dayto operating their machines.He is paid about 62 cents an hour more than the em-ployees under him.6Robert Bledsoe has about six men under him in the quilting department.Underthe general supervision of Pascal, who determines how much quilting is needed,Bledsoe assigns work to the employees under him, instructs them as to how torun their machines, what yardage to run, and what color to use.He takes meterreadings of the amount of work each employee does and records this on a dailychart.He also keeps an inventory of the materials used in his department.Hemakes needed repairs on the quilting machines when able and calls in the mechanicwhen he is unable to fix them.He is responsible for the quality as well as thequantity of production in his department and, in this connection, watches for mis-takes, corrects them, and shows the operators how to avoid them. In accordancewith instructions from Pascal, he reports to Pascal when an employee's produc-tion drops substantially for reasons other than a faulty machine.He has recom-mended the layoff of two employees who were unable to operate efficiently andPascal laid them off.He has, moreover, told employees that he could get themfired.These statements are consistent with Pascal's conduct in introducing Bledsoeto new employees as their boss, the man they would be working for, and Pascal'sstatement to employees on one occasion that Bledsoe had authority to do what hewanted to in his department.Bledsoe does not normally operate a machine on aproduction basis but may spend 2 or 3 hours a day operating a machine to get itrunning correctly and occasionally operates a machine when someone is absentor when his department is behind in its work schedule.Bledsoe ispaid 30 or 40cents an hourmorethan the operators under him.7Respondent seeks to minimize the amount of responsibility it has delegated to thefour persons whose duties and authority have been described above. It contendsthat these four are merely leadmen with no authority to hire, fire, transfer,assign,or discipline employees under them, effectively to recommend such action, or re-4The above findings are based upon the credited testimony of McCain, Pascal, Jo AnneTanksley, Roberta Shaw, Gloria Watson, and Stella Littlejohn.To the extent that thetestimony of any of these five appears to be inconsistent with the above findings, it isnot credited.'About the same timeRespondentgranted increases throughout the plant but Pascalinformed Carlton that the cutting department employees were receivingraisesand Carltontransmittedthis information to'the employees under him before it was generally knownthat the other employees also were to receiveincreases.It'is not clear from the recordwhether the generalincreaseswere sparked by or only coincidental with Carlton's efforts,to get increases for his department.9 The abovefindings arebased upon the credited testimony of Carlton and J. C. Little-john and upon that part of Pascal'stestimonywhich is consistent with their testimony.7The abovefindings arebased upon the credited testimony of Jappie Pipes, RobertMcIntyre,Bledsoe, andPascal.To the extent that the testimonyof anyof these fourmay appear inconsistent with the abovefindings, I do not credit it EARLE INDUSTRIES, INC.541sponsibly to direct the employees, and that all of the authority exercised by thesefour is of a merely routine or clerical nature, requiring the use of no independentjudgment.I do not agree. It is not important, of course, whether these persons arecalled leadmen, foremen, or supervisors, or whether they have any title at all."The important thing is the possession and exercise of actual supervisory dutiesand authority and not the formal title."N.L.R.B. v Southern Bleachery & PrintWorks, Inc.,257 F. 2d 235, 239 (C.A. 4), cert. denied 359 U.S. 911.Although some of these persons appear to have more responsible positions andto exercise more authority than others, each, at the very least, responsibly directsthe work of the employees under him, and the exercise of this responsibility is notof a merely routine or clerical nature but requires the use of independent judg-ment.Thus, Gibson, in carrying out his responsibility to see that the requiredquantity and quality of production was achieved, moved the employees from machinetomachine, corrected their work, and threatened to terminate an employee if hedid not improve his production.And McCain, in fulfilling her responsibility topush production and see that the quality was maintained, checked on the work ofthe employees under her, corrected their mistakes, reprimanded them, determinedwhether work was repairable, reported to Pascal on those employees who had toomany rejects, and consulted with him about the attitude and willingness of employeesunder her to learn.Carlton and Bledsoe have also responsibly directed the workof employees under them in order to keep production moving and insure an ac-ceptable quality of work.They have, in addition, effectively recommended thedischarge or layoff of employees who failed to measure up to acceptable standards.In a plant such as Respondent's, employing as many as 150 employees, most ofwhom are new and unskilled and require a substantial amount of training andsupervision, it could hardly be expected that Plant Superintendent Pascal and As-sistant to the President Chassen, even with the assistance of Don Feltsenthal,could personally supervise all the employees under their respective jurisdiction ina responsible fashion.It is clear from the record that they did not do so andthat they relied heavily upon the four persons here in issue to assist in the supervisionof Respondent's employees. I find that Gibson, McCain, Carlton, and Bledsoewere supervisors within the meaning of Section 2(11) of the Act .8C. The alleged acts of interference, restraint, and coercion -1.Unlawful conduct charged to Richard GibsonJ.L. Reeves, who pastored a local church and also worked for Respondent be-tween January 20 and September 18, 1963, was openly a strong union advocate.According to his credited testimony, about May 28, shortly after the Union'sorganizational campaign had started, Supervisor Gibson said to him in the washroomas he and other employees were preparing to leave for the day, "Preacher, yourtime is short here.You are just a has been.Do you know the boll weevilsong . . . you are going to be singing that, just looking for a home." 9Thereafter,about June 5 or 6, Gibson warned Reeves and others during a work break thatthose who signed union cards would be sorry.About the same date, Gibson cameto Reeves' machine and announced, "This is it."Reeves asked what he meant andGibson replied, "They are closing it down."Reeves asked when and Gibsonsaid, "Friday."On or about June 12, Respondent's officials, assisted by some of the supervisors,were seen by employees taking measurements and photographs of the machineryand floorspace, and Reeves was directed by Chasen to crate a couple of machines.A broken-down stapling machine was also crated and moved to the shipping de-partment.At that time Gibson again told Reeves, "Thisis it.They are goingto close it up."When by June 17 the plant had not been closed, Reeves remarked to Gibson,"I notice they didn't close the plant Friday," Gibson responded, "Yes, but . . . ifthe Union comes in, it will close this Friday."Reeves further credibly testified that on June 27, the day before the representa-tion election,Gibson, wearing a "Vote No" sign, came first to Reeves, then toReeves' wife, who also worked for Respondent, and asked each to wear a "VoteNo" sign.8Morowebb Cotton Mills Company,75 NLRB 987;Clodomiro Isolino doing businesstender the trade name andstyleof Ravens Sportswear,142 NLRB 1299;Henry I. SiegelCo., Inc.,143 NLRB 3869 The boll weevil song, "about the boll weevil, gotta have a home, gotta have a home,gotta find a home," was a popular song in Arkansas a year or two ago. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther employees testified to similar statements or conduct by Gibson.Thus,J.C. Littlejohn testified that while Reeves and Gibson were discussing the Unionin the washroom, he heard Gibson say that the plant would close on the followingFriday and that "The boss said it would close."According to employee DavidTurner, who worked under Gibson, the latter said to him about June 1, whensamples were being taken down from the rack in the sewing department, "See,Dave, they are moving out now." Later, about June 17, when discussing theUnion with Gibson, Turner asked him whether the plant would definitely close iftheUnion came in and Gibson replied that it would close either that week orthe next week.Another employee, Gloria Watson, testified that on the day be-foie the election she saw Gibson attempting to pin "Vote No" signs on employees.Gibson denied that he ever said that the plant would close if the Union came inand asserted that the only statement he ever made relative to the plant closingwas to the effect that the plant would or might close if Respondent lost enoughbusiness.He denied categorically that he ever said the plant would close at anyspecific time, that he ever mentioned the boll weevil song to Reeves, or that he everasked Reeves or his wife to wear a "Vote No" sign.Gibson was not an entirelyfrank witness and I do not credit his denials. I find convicing and credible themutually corroborative testimony of Reeves, Littlejohn, Turner, and Watson.I find that Respondent, through its supervisor, Gibson, by threatening employeeswith plant closure or loss of jobs if the Union became successful in organizing theplant and by requesting them to wear "Vote No" signs and attempting to pin thosesigns on employees just prior to the election, interfered with, restrained, andcoerced them in their organizational rights, in violation of Section 8(a)( I) of theAct.In the context of the other coercive conduct by Gibson and other manage-ment representatives during this period, the singling out of individual employeesand requesting them, or attempting to cause them, to wear "Vote No" signs con-stituted an attempt to coerce them into making an open choice for or against theUnion.This conduct interfered with the employees' right to make a free choiceas to union representation without fear of employer reprisals."2.The unlawful conduct charged to Glenda McCainRoberta Shaw, a sewing machine operator under Forelady McCain, testified thatabout June 6, McCain stopped by the table at which Shaw and two other operatorsworked and told Shaw and one of the other operators that she did not know whatthey had heard about the Union coming in but 'advised them not to vote for theUnion if they wanted to keep their jobs. She explained that if the Union came in,the Company was going "to see about moving back to New York." She added, "Ofcourse, it is a free country.Everybody has their right to vote as they please."This version was corroborated in part by the testimony of Jo Anne Tanksley whowas working on the opposite side of the table from Shaw. Tanksley heard McCainsay that if the employees needed their jobs they had better vote against the Union.Another employee, Gloria Watson, testified that when she heard some of theoperators say the plant would close, she ,asked McCain about the report and McCainsaid, "Yes, it would if the Union came in."McCain denied that she made the statements attributed to her by Shaw, Tanks-ley, and Watson.She testified that she had heard rumors in town about the plantclosing and that when employees 'asked her if she had heard the rumors, she wouldreply in the affirmative.Shaw, Tanksley, and Watson impressed me as truthfulwitnesses and the remarks which they attributed to McCain were of a similar nature.I find that McCain made the statements substantially as testified to by them.Bythus threatening plant closure or job reprisals should the Union succeed in organ-izing the plant, Respondent violated Section 8(a)(1) of the Act.3.The unlawful conduct charged to Kenneth CarltonJ.C. Littlejohn, who worked under Supervisor Carlton, testified that upon severaloccasions prior to the election he heard Carlton say that if the Union came in, theplant would close down.Carlton's version was to the effect that when they weretalking about the Union, he merely said that he "felt like" the plant would close ifthe Union came in.He testified that he also told Littlejohn that he believed theadvent of the Union "might cut the credit off in town" and asked Littlejohn "whathe would do if the townspeople cut his credit off."-I accept Carlton's version of what he said to Littlejohn, but find nevertheless hethreatened plant closure, in violation of Section 8(a)(1) of the Act. I make nolUBeiser Aviation Corporation,135 NLRB 399,400;The CharlesV.WeiseCo., 133NLRB 765. EARLE INDUSTRIES, INC.543finding with respect to Carlton's loss-of-credit predictionsince it wasnot litigatedasanunfair labor practice.4.The unlawful conduct charged to Robert BledsoeAccording to the undenied and credited testimony of employee Jappie Pipes, hissupervisor, Bledsoe, asked him about 2 weeks before the election whether he wasfor the Union or the Company. Pipes expressed himself as being neutral. Pipesfurther testified that shortly before the election, Bledsoe asked Pipes whether hehad lost his "Vote No" sign and when Pipes replied in the affirmative, Bledsoe offeredto get him another one.RobertMcIntyre, another employee who worked under Bledsoe between lateMay and mid-July 1963, testified that on several occasions Bledsoe told him andother employees that if the Unioncame in, the plant would close and that upon oneof these occasions, in the presence of McIntyre and employees David Turner andJ.B. Cole, Bledsoe said that the Company "had already sent a man to Kentucky toget a plant and if the Union did come in there, they would close the mill down andmove to Kentucky."The latter incident allegedly occurred a day or two aftermanagement representatives were observedmeasuringthe machines.McIntyre also testified that shortly before the election Bledsoe asked him if hewas going to wear a "Vote No" sign and McIntyre let Bledsoe pin one on him. Onthat occasion Bledsoe gave McIntyrea signto pin on Pipes' back.On the followingday Bledsoe pinned another "Vote No" sign on McIntyre's back.McIntyre alsosaw Bledsoe pin similar signs on the backs of two women employees.McIntyre further testified that about June 13, on the day of an attempted physicalassault in the plant by some employees upon union advocate Littlejohn,Bledsoecame to McIntyre's machine and asked him whether he was "with themor againstthem" and that McIntyre replied that "in certain circumstances" he would have tobe "with them" but that he would not fight. Bledsoe then told him "they was goingto getsome union peopleat the break."During the 10 a.m. break on June13, six men,including Supervisor Bledsoe,approached employee J. C. Littlejohn, an ardentunionadvocate, as he and hiswife were returning from the plant dining room.Two of the men, identified onlyas "Wayne" and "Squeeky," pushed Mrs. Littlejohn aside, grabbed her husband bythe arms, and told him they were going to take him outside and beat him up, thatthey were "goingto stop that stuff there and then."At that point Plant Superin-tendent Pascal intervened and told the men there would be "no funnybusiness" inthe plant.He told them to go about their business and they thereupon dispersed.Later that day four of the men who had participated in the morning incident, includ-ing Bledsoe, approached Littlejohn while he was at the drinking fountain.One ofthe men remarked, "Littlejohn, we scared you, didn't we?"Littlejohn denied thathe was scared.Thereupon Bledsoe asked him, "What are you shaking for?""Bledsoe denied that he told McIntyre the plant would close if the Union came inand testified that he only told McIntyre he had heard the plant would close afterMcIntyre asked him whether he had heard about it. Even accepting Bledsoe's ver-sion of the conversation, however, I find that Bledsoe's statement constituted athreat of plant closure should the Union succeed in organizing it.Bledsoe furthertestified that he did not ask McIntyre or anyoneelse inthe plant to wear "Vote No"signs.I find, however, as testified to by McIntyre and Pipes, that Bledsoe offeredemployees those signs to wear and compelled them to declare openly an oppositionto the Union.This conduct, like Bledsoe's interrogation of Pipes as to whether hewas for the Union or the Company, tended to force the employees to commit them-selves for or against the Union whether or not they were ready or willing to do so,and in the context of the other coercive conduct herein found, was itself also coercive.I find that Bledsoe's threats of plant closure, his interrogation of employee Pipes,and his coercing of employees to wear "Vote No" signs, constituted violations ofSection 8(a) (1) of the Act.For reasons stated hereinafter, no unfair labor prac-ticefinding is based upon Bledsoe's conduct in connection with the attemptedejectionof Littlejohn.5.The allegedacquiescence and encouragementby Superintendent Pascal inthe attempted ejection of LittlejohnAs already noted, when the six men on June 13 sought to eject Littlejohn fromthe plant, Pascal separated them and told them he would have none of that "funnyll The findings in the above paragraph are based upon the undenied and credited testi-mony of Littlejohn,his wife, and Pascal.744-670-65-vol.146-36 544DECISIONS OF NATIONALLABOR RELATIONS BOARDbusiness" in the plant.Later in the day one of the men came to Littlejohn andtold him the men were "going to catch [him] there in the back." Littlejohn andhis wife thereafter went to Pascal, expressed a fear that Littlejohn would be beatenup,andasked for protection.Pascal assured them that there would be no troublein the plant or on the Company's premises and that if Littlejohn had any fears asto what might happen to him outside the plant, he should consult the local police.The complaint alleges that Pascal as well as Bledsoe "acquiesced in and en-couraged" the attempted ejection of Littlejohn because of his union activities.Little-john and his wife appeared to interpret Pascal's admonition of the assailants againstmolesting Littlejohn in the plant and his later assurance to the Littlejohns that theywould be protected on plant premises but that they would have to rely on localpolice for protection on the outside, as giving consent and encouragement to assaultsupon Littlejohn outside the plant. I do not interpret his remarks as having thatintention and I note that Littlejohn was not in fact assaulted outside the plant. I amnot persuaded that Pascal acquiesced in or encouraged any assault upon Littlejohn.I find, moreover, that by his admonition to Littlejohn's assailantson the morningof June 13 and his later assurances to Littlejohn and his wife that they would beprotected on plant premises, he effectively repudiated Bledsoe's coercive conductand relieved Respondent of responsibility therefor.6.The alleged creation of an impression of impending plant closurebecause of the advent of the UnionIt is undisputed that on or about June 12, 1963, Respondent's president, Whitman,and his son-in-law, Don Feltsenthal, came into the plant with large blueprints and,with the assistance of Superintendent Pascal, Supervisor Gibson, and others, begantaking measurements of the machines and floorspace.At the same time Respond-ent'sprinter,Dexter Young, at the direction of President Whitman, was takingpictures of the machines and equipment.Also during this period a broken-downstaplingmachine was crated and moved to the shipping department.Two othermachines in addition were crated up.When employee Reeves asked Supervisor Gibson the meaning of these unusualactions, Gibson replied, "This is it.They are going to close it up."When employeeMcIntyre inquired of his supervisor, Bledsoe, the meaning of the measurement tak-ing, Bledsoe replied that he "figured" that was management's business, but a day ortwo later he told McIntyre he had heard the plant would be closed if the Unioncame in.These predictions of plant closure, as already noted, were also made bySupervisors McCain and Carlton either before or after the unusual actions directedby Whitman.PresidentWhitman testified that the measuring of the equipment and floorspace,the taking of pictures,and the crating of the machines were each unrelated acts.His explanation for taking the measurements at that particular time was as follows:His sales department in New York wanted other items to be manufactured.Whenthe plant was originally set up, about 10,000 feet of space was left for future expan-sion and Respondent had a lot of equipment it had never had time to install properly.In order to produce the additional items, in particular a shoebag file, it was necessaryto lay out the plan of the plant again.The original blueprints of the factory spaceand machinery were not satisfactory because some of the measurements were notaccurate.Whitman further explained that although Respondent had not made thecontemplated changes or started the production of any of the new items by thedate of the hearing in October, this failure was due to production and personnelproblems and not to an abandonment of the plans.With respect to the picture taking,Whitman testified that this was for the purposeof getting out a new catalogue for 1964 similar to its 1963 catalogue in whichRespondent's plant,equipment, and products werepictured.There was no partic-ular reason for selecting June 12 to take the pictures.It was only a coincidence thatWhitman decided to take the pictures at that time.By the date of the hearing,Respondent had not yet taken steps to compile its 1964 catalogue.Whitman ex-plained the packing of the broken-down stapling machine as follows- "I had anoffer.Iwas either going to send it back,have it fixed,or convert it into anothertype of machine,or if I had an offer to sell it,I had two or three others just like it.This opportunity arose and that is what I did."Respondent did not explain whyemployee Reeves was ordered to crate up two other machines about that time.Whitman at first testified that as of June 12 he had heard that there was a feelingaround the plant that the Company might close and move away if the Union werevoted in,but he stated, "I wouldn't like to have anybody point their finger at meand say that I said it."He then testified, "I hadn'theard of any rumors until Ihad made these pictures."Finally, however,Whitman changed his testimony againand stated that he heard the rumors before the pictures were taken.Although EARLE INDUSTRIES, INC.545Respondent, during this general -preelection period, was sending out letters to itsemployees advising them of the Company's position with respect to the Union andasking them to vote against it, it did not include in these letters any assurances thatithad no intention of closing the plant if the Union won.Whitman testified, how-ever, that whenever anybody asked him whether he intended to close the plant, hedenied such intention.I have no doubt that the coincidence of the measurements, the picture taking andthe crating of machines with the approaching representation election and rumorsof plant closure could reasonably cause, and did cause, employees to fear that theirselection of the Union would result in plant closure. I am convinced from all thecircumstances outlined above and from the lack of candor, the vagueness, and theinconsistencies inWhitman's' testimony that, even assuming legitimate businessreasons existed for measuring the machines and floorspace, for the picture takingand for the crating of machines, the selection of one day shortly before the electionfor performing all of these tasks was for the purpose of dramatizing the actions andleaving the employees with the impression that the rumors of plant closure in theevent of the Union's success were true. I accordingly find that Respondent therebythreatened its employees with loss of employment if they selected the Union as theirbargaining representative and that this conduct was in violation of Section 8 (a)( I)of the Act.CONCLUSIONS OF LAW1.Respondent, by threatening plant closure and other reprisals if its employeesselected the Union as their bargaining representative, by purposely creating theimpression of impending plant closure in event of union success, by interrogatingan employee as to his voting intentions, and by requesting employees, and attempt-ing to force them, to wear "Vote No" signs prior to the representation election, hasinterfered with, restrained, and coerced employees in the exercise of their rightsguaranteed in Section 7 of the Act, in violation of Section 8(a)(1).2.The aforesaid unfair labor practices affect commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act, my Recommended Order will require it tocease and desist therefrom and to take the conventional type of affirmative actiondesigned to effectuate the policies of the Act.RECOMMENDED ORDERUpon the entire record in this case and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby ordered that Respondent, EarleIndustries, Inc., its officeis, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees with plant closure or other reprisals if theyselect International Ladies'Garment Workers' Union, AFL-CIO, or any otherlabor organization, as their bargaining representative.(b)Engaging in conduct designed to create the impression of impending plantclosure if the employees selected the above-named labor organization to representthem.(c) Placing its employees in a position where they must declare themselves foror against the International Ladies' Garment Workers' Union, AFL-CIO, or anyother labor organization, or otherwise interrogating its employees regarding theirunion sympathies or activities in a manner violative of Section 8(a)(1) of theAct.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a) Post at its plant in Earle, Arkansas, copies of the attached notice marked"Appendix.12Copies of such notice, to be furnished by the Regional Director12In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order"shallbe substituted for the words "A Decisionand Order." 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Twenty-sixth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter in conspicuous.places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-sixth Region, in writing,within 20 days from the date of the receipt of this Recommended Order, what stepsthe Respondent has taken to comply herewith.1313 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Twenty-sixth Region, in writing, within.10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT threaten our employees with plant closure or other reprisalsif they select International Ladies' Garment Workers' Union, AFL-CIO, orany other labor organization, as their bargaining representative.WE WILL NOT engage in conduct designed to create the impression of im-pending plant closure if the employees select the above-named labor organiza-tion to represent them.WE WILL NOT place our employeesin a positionwhere they must declarethemselves for or against the International Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization, or otherwise interrogate our em-ployees regarding their union sympathies or activities in a manner violative of-Section 8(a)(1) of the Act.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights guaranteed under Section7 of the Act.All our employees are free to become or remain members of InternationalLadies'Garment Workers' Union, AFL-CIO, or any other labor organization, orto refrain from such membership.EARLE INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161, if they have any questions concerning this notice or compliance withits provisions.Ebner Bros.PackersandUnited Packinghouse,Food and AlliedWorkers,AFL-CIO.Cases Nos. 16-CA-1848, 16-CA-187!, and16-CA-1888.March 31, 1964DECISION AND ORDEROn October 3, 1963, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending thatit ceaseand desist therefrom and take146 NLRB No. 65.